Opinion by
Winkler, J.
§ 638. Sale of goods; delivery, when sufficient. Where the arrangement and sale of a stock of goods covered the entire stock remaining in the house, there was nothing-further to be done by way of separating or setting them apart from other goods; and being then in the house *343owned by the claimant, and under the control of the debtor, no further delivery was necessary. [Benjamin on Sales, 660 et seq.; Cleveland v. Williams, 29 Tex. 204.]
March 12, 1877.
§ 639. Goods sold remaining in possession of seller. When goods sold are allowed to remain in the possession of the seller, the possession is prima facie fraudulent, yet the nature and character of the possession may be explained, and if shown to be consistent with fair dealing, the contrary view, presented prima facie by the bare fact of possession, would be overcome. [Howerton v. Holt, 23 Tex. 52; Cain v. Thomas, 26 Tex. 581.]
Affirmed.